Citation Nr: 1714491	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  15-06 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a liver condition claimed as due to use of medication. 

2.  Entitlement to service connection for a back condition. 

3.  Entitlement to service connection for traumatic arthritis. 

4.  Entitlement to service connection for a respiratory condition.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


WITNESS AT HEARING ON APPEAL

The Veteran 
ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1960 to January 1964.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the VA Regional Office (RO) in Jackson, Mississippi.  In that rating decision the RO denied entitlement to compensation under 38 U.S.C.A. § 1151 for a liver condition as well as entitlement to service connection for a back condition, a respiratory condition, and arthritis due to trauma.  

The Board notes that in April 2012, the Veteran submitted a VA Form 21-526b, entitled "Veteran's Supplemental Claim for Compensation", in which he listed the issues of arthritis due to trauma and respiratory condition under the heading of "Reopening".  In a subsequent August 2012 rating decision, the RO stated that it was reconsidering the previous denials of the claims of entitlement to compensation under 38 U.S.C.A. § 1151 for a liver condition as well as the claims of service connection for back condition, respiratory condition, and arthritis due to the trauma. In its analysis, the RO did not appear to address whether the Veteran had submitted new and material evidence necessary to reopen the case, and instead evaluated the claims as if they were original.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a)(2016).  As the April 2012 VA Form 21-526b was submitted within one year of the original denial of the claims on appeal, the Board will consider the VA Form 21-526b as a timely notice of disagreement regarding the denial of each of the claims before the RO in its July 2011 rating decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156.  Therefore, the period on appeal extends back to the date that the Veteran originally filed his claims, July 7, 2009. 

The Veteran testified in August 2015 at the RO before a Decision Review Officer (DRO).  A copy of the transcript of that hearing has been associated with the claims file. 
A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advancing age.  38 C.F.R. § 20.900(c)("advanced age" is defined as 75 or more years of age). 

The issues of entitlement to compensation under 38 U.S.C.A. § 1151 for a liver condition as well as service connection for a back condition and arthritis due to trauma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent evidence does not demonstrate that the Veteran's respiratory condition is attributable to the Veteran's active service or any incident of service, to include as due to exposure to asbestos. 


CONCLUSION OF LAW

The criteria for service connection for a respiratory condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  Furthermore, as part of the notice, VA must indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will obtain.  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Pursuant to its obligations under the VCAA, VA is required to provide notice to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); 38 C.F.R. § 3.159(b).  

Here, the Veteran was provided with notice in February 2010 which was fully compliant with 38 C.F.R. § 3.159(b) and the notice requirements set forth in Dingess.  There are no defects of notification in this case requiring additional development or adjudication prior to final Board action on this claim.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  
The Board is cognizant that a portion of the Veteran's service treatment records (STRs) from his period of active duty has not been associated with the claims file.  VA is required to obtain relevant documents held by any Federal department or agency that the Veteran adequately identifies and authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(e).  The Board acknowledges that VA has a heightened duty to assist the Veteran in developing his claims since the records may have been lost, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); O' Hare v. Derwinski, 1 Vet. App. 365 (1991).  Case law does not, however, lower the legal standard for proving a claim for service connection but simply increases the Board's obligation to consider that evidence which may be favorable to the Veteran.  Russo v. Brown, 9. Vet. 46, 51 (1996). 

In furtherance of developing the record after determining that a portion of the STRs were missing, the RO in December 2010 sent the Veteran a notification informing him that some of his records were missing and explaining the type of evidence he could assist in the acquisition of in order to substantiate his claim.  Thereafter, in a January 2011 statement, the Veteran reiterated his contentions regarding his claims and informed the RO that he did not have any additional records to submit, to include statements from fellow servicemembers.  Then, in a March 2011 notification entitled "Formal Finding on the Unavailability of Service Records", the Veteran was informed of the development procedures carried out in an attempt to secure his STRs.  

Independent of its attempt to secure STRs for the Veteran, the RO has obtained post-service treatment records, both from VA and from private providers.  The Veteran also submitted records relating to his disability claim with the Social Security Administration (SSA).  He was afforded a thorough VA medical examination to evaluate his respiratory condition in November 2014.  The Veteran has submitted personal statements and had the opportunity to testify before a DRO at the RO in August 2015.  Neither the Veteran nor his representative has identified any additionally available evidence for consideration. 

In recognition of these efforts by the RO to obtain the known evidence that may substantiate the Veteran's claims, and it being clear that the Veteran has not indicated that there exists additional evidence to support his claim, the Board concludes that no further assistance is required to be provided to the Veteran in developing the facts pertinent to his claim in order to comply with the duty to assist. 

Factual Background and Analysis

The Veteran asserts that he developed a lung condition at some point after service that is attributable to his service, to specifically include his exposure to asbestos while in service.  He contends that his lung condition, which has been variously characterized as chronic obstructive pulmonary disease (COPD) as well as interstitial lung disease, developed about 10 or 15 years after service and is the direct result of asbestos exposure.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

A review of the Veteran's available service treatment records does not show any complaints, diagnoses, or treatment related to a respiratory condition.  On the Veteran's January 1964 discharge examination, his lungs and chest were evaluated as normal, and no notation was made regarding any complaints related to a lung condition.  A January 1964 chest X-ray examination showed that his lungs were within normal limits.  

According to the available post-service treatment records, the Veteran did not begin to seek treatment for a lung condition with the VA until around 2006, when he was diagnosed with COPD following a February 2006 examination.  Thereafter, COPD was listed as an active problem, although subsequent respiratory evaluations routinely found normal lung function with no pulmonary obstruction.  The most recent VA treatment records show that the Veteran continues to be treated for COPD symptoms. 

The Veteran was afforded a VA respiratory examination in November 2014 to evaluate his lung condition and have an examiner set forth an opinion as to whether the condition was related to service.  He reported diminished exercise capacity without daily sputum production or persistent cough, although he had an episode of hemoptysis in October 2014.  A review of the medical history showed a diagnosis of COPD in 2006, and that diagnosis was confirmed by the examiner.  A chest X-ray revealed old calcified granulomas and otherwise clear lungs, while a pulmonary function test showed an obstruction with significant bronchodilator response and a widened A-a 02 gradient.  

After reviewing the claims file and administering a physical examination, the examiner opined that it was less likely than not that the Veteran had a lung condition that was incurred in or otherwise attributable to service, to include asbestos exposure.  In support thereof, the examiner noted that the only lung condition the Veteran was diagnosed with was COPD, and that it was far more likely that his COPD was due to his 30-plus year habit of tobacco abuse.  In addition, the examiner discussed the fact that lung disease due to asbestos exposure clinically manifests as benign pleural plaques, malignicancies, and asbestosis, and highlighted the fact that the Veteran had never been diagnosed with either of the first two.  As for asbestosis, the examiner remarked that the condition typically manifests as a restrictive lung disease rather than as the type of obstructive disease the Veteran was diagnosed with.  Furthermore, the examiner referred to testing which showed that the Veteran's lungs did not show any evidence of asbestos bodies, which would be present in an individual suffering from asbestosis.  Accordingly, the examiner found that it was far more likely that the Veteran's COPD was due to his prior tobacco abuse.  

During the August 2015 DRO hearing, the Veteran asserted that he had been experiencing difficulties with his lungs for some time and that he was being evaluated by VA physicians in order to establish a diagnosis.  According to the Veteran his symptoms of respiratory difficulties began about 15 years after his discharge from service, and those symptoms increased in severity about 10 years prior to the time of the hearing.  He stated that he believed his respiratory condition was related to possible exposure to asbestos while serving aboard a naval ship. 

Upon consideration of the record, the Board finds that the preponderance of the evidence is against a grant of service connection for a lung condition, to include asbestos.  A review of the claims file and post-service treatment records confirms that the only definitive diagnosis of a lung condition is the COPD that the Veteran was diagnosed with in 2006.  The Veteran's service treatment records are silent for any complaints or diagnoses related to COPD or any other lung condition for that matter.  The Board acknowledges that the entirety of the Veteran's service treatment records are not available; however, the Veteran has presented no other evidence to suggest that he was ever exposed to asbestos while in service or that his service, to include any possible asbestos exposure, led to the development of a lung condition while in service.  In that regard, he has stated that his respiratory difficulties did not begin until 15 years after his discharge from service.  Accordingly, the Board finds that service connection on a direct basis for a lung condition under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not warranted.  

The Veteran may still be entitled to service connection if all of the evidence establishes that the lung condition is otherwise attributable to service.  38 C.F.R. § 3.303(d).  He is competent to report his symptoms of a respiratory condition and when those symptoms began to manifest.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence in the record which indicates that the Veteran is competent enough through expertise or knowledge to conclude that those symptoms are indicative of a lung condition that is the result of his service.  Jandreau v. Nicholson, 491 F.3d 1372 (Fed. Cir. 2007). 

The Veteran's assertion that he has a lung condition that is the result of asbestos exposure while in service must be considered in light of the opinion of the November 2014 VA examiner, who concluded that it was less likely than not that the Veteran's COPD was related to service, to include asbestos exposure.  That opinion was supported by references to the Veteran's medical history as well as general medical knowledge regarding the development of asbestosis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (a medical opinion must be supported by sufficient evidence and cannot necessarily rely solely on the claim file alone).  The probative value of a medical opinion is based on the scope of the examination or review, as well as the relative merits of the analytical findings; the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  As the VA examiner reviewed the claims file and provided a thorough rationale, the Board finds that the November 2014 opinion is highly probative of the issue of whether the Veteran's lung condition is attributable to service. 

In summation, the opinion of the November 2014 VA examiner is a more reliable indicator of whether the lung condition was incurred in service or was otherwise attributable to service, to include as due to asbestos exposure.  Thus, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's lung condition is related to service.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for a lung condition under 38 C.F.R. § 3.303(d) is denied, and as such the Veteran's claim for a lung condition in total must be denied. 

As the preponderance of the evidence is against the Veteran's claim of service connection for a cervical spine condition, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a lung condition, to include as due to asbestos exposure, is denied. 


REMAND

Before the Board makes a determination as to the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for a liver condition as well as service connection for a back condition and arthritis due to trauma, further development of the record is necessary.  Specifically, with regards to the 38 U.S.C.A. § 1151 claim, a review of the record reflects that new evidence was received subsequent to the prior VA examination that may substantiate the Veteran's claim; thus, the Veteran is entitled to have the new evidence considered by a VA examiner and then have them issue an opinion regarding whether he has a long-term liver condition and, if so, whether that condition is due to methotrexate use.  As for the back condition and traumatic arthritis claims, new evidence received since the latest VA examinations evaluating the claims may substantiate one or both of the claims; accordingly, the Veteran is entitled to a new VA examination in order to first provide a current diagnosis for the back and arthritis conditions and then elicit an etiology opinion that takes into consideration this new evidence.  

Beginning with the 38 U.S.C.A. § 1151 claim, the Veteran was evaluated by a VA examiner in June 2011 for the purpose of providing an opinion as to whether the Veteran's liver condition was attributable to his use of methotrexate as prescribed by VA.  He reported that he was initially put on methotrexate in 1994 by his private care physician and had a liver biopsy in December 1995 which was negative for any fibrosis.  He continued with his course of methotrexate when he began seeking treatment with VA in 1996.  A March 2005 liver biopsy showed mild fibrosis, after which he stopped using methotrexate.  According to the examiner, subsequent examinations, including a July 2009 biopsy, were negative for any fibrosis of the liver.  The examiner administered a liver sonogram during the examination, which revealed hepatic steatosis.  

After reviewing the claims file and conducting a physical examination, the examiner first opined that it was more likely than not that the mild fibrosis shown on the March 2005 biopsy was due to methotrexate use.  However, the examiner then opined that it was less likely than not that the Veteran developed a long-term liver condition after the fibrosis found in March 2005, and based this opinion on the fact that no more fibrosis was shown on subsequent examinations.  Then, the examiner found that the Veteran was provided with adequate informed consent when taking the methotrexate as the record reflects that the side effects of methotrexate use were explained to him prior to each injection he received.  Finally, the examiner found that the hepatic steatosis shown on the liver sonogram was more likely than not attributable to the Veteran's elevated triglycerides and diabetes, not his use of methotrexate. 

Following the June 2011 VA examination, in September 2011 the Veteran had another liver biopsy administered by Bayou Pathology which showed stage II portal/periportal fibrosis with no diagnostic evidence of cirrhosis.  This biopsy result clearly shows that the Veteran continued to have liver fibrosis at least until September 2011.  This directly contradicts the conclusion of the examiner that the Veteran did not have a long-term condition, which was based on the finding that there was no evidence of fibrosis following the March 2005 biopsy.  As VA has received new medical evidence that was not considered by the VA examiner in setting forth the June 2011 opinion, the Veteran is entitled to have the claims file reevaluated by a new VA examiner for the purposing of issuing an opinion as to whether he has a long-term liver condition and, if so, whether that condition is attributable to the use of methotrexate. 

Moving on to the service connection claims for the back condition and the traumatic arthritis, the Veteran was afforded a VA examination to evaluate both in May 2014.  He reported that he injured his back and developed arthritis following an incident in 1963 while in service when he tripped and fell down a flight of stairs.  His symptoms at the time of the examination including constant pain in the lower back radiating to the right hip and leg to the foot on occasion.  After a physical examination and a review of the claims file, the examiner diagnosed the Veteran with degenerative arthritis.  The examiner also noted the Veteran's history of psoriatic arthritis.  

The May 2014 examiner opined that the back condition and the traumatic arthritis were less likely than not incurred in or otherwise attributable to service, to include the claimed trip and fall injury in 1963.  In support thereof, the examiner acknowledged that the Veteran was treated for a back condition in service, but found that this condition was associated with prostatitis.  Since discharge, the examiner noted that the Veteran had been treated for psoriatic arthritis.  The examiner's review of the record revealed a history of degenerative arthritis of the low back and extremities, but the examiner attributed the development of arthritis to the normal aging process.  Finally, the examiner asserted that they could find no evidence in the Veteran's STRs that he actually slipped and fell down a flight of stairs in service.  
Following the May 2014 examination, the Veteran had an X-ray examination of his cervical spine in February 2015, which showed scoliosis with straightening of the normal lordosis and osteopenic bones with degenerative and posttraumatic changes, to include ossification in the anterior right lateral soft tissues.  The X-ray examiner commented that the osteopenic bones could be due to a previous injury.  In the subsequent April 2015 examination report, it was noted that the Veteran had changes in his cervical spine that may be related to a previous injury.  The Veteran was asked rhetorically whether he ever injured his neck in the past.  

During the August 2015 DRO hearing, the Veteran asserted that he tripped and fell down a flight of stairs in October 1963.  According to him, his neck was placed in a brace for two months following this incident.  When asked why he was not placed on a physical profile, he replied that he could continue his duties as a radioman while he was recovering from the injury.  

The evidence received since the May 2014 VA examination, to include the February 2015 X-ray examination, the corresponding April 2015 examination report, and the testimony during the August 2015 DRO hearing, may potentially substantiate the Veteran's claims as they provide further evidence that the Veteran may actually have injured his back in service.  Furthermore, it creates some confusion regarding the proper diagnosis as the Veteran was evaluated for his low back during the May 2014 examination but has since provided evidence of a neck injury that occurred in service.  Therefore, the Veteran is entitled to a new VA examination in order to first provide a current diagnosis for his back condition and his arthritis and then set forth an opinion as to whether either condition, if so diagnosed, was incurred in service or is otherwise attributable to service. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file update VA treatment records dating from March 2016. 

2.  After completing the above, schedule the Veteran for a VA hepatic examination for the purpose of providing an opinion as to whether the Veteran's use of methotrexate resulted in the development of additional disability, and if so, whether any additional disability was due to negligence on the part of VA or an event not reasonably foreseeable.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

While a thorough review of the entire claims file should be completed, the examiner should ensure careful review of the Veteran's history of liver biopsies during the course of his use of methotrexate and after he ceased using it in March 2005.  In addition, the examiner should review the June 2011 VA medical opinion and the Veteran's testimony during the August 2015 DRO hearing.  All indicated tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render an opinion, consistent with the record and sound medical judgment as to whether it is at least as likely as not (i.e,. a 50 percent or greater probability) that the Veteran incurred additional disability as a result of his continued use of methotrexate since he began seeking treatment with VA in 1996.  Specifically, the repeated findings of liver fibrosis after the Veteran ceased using methotrexate in March 2005 must be accounted for by the examiner. 

For each identified additional disability found to be a result of the use of methotrexate, the examiner should also opine as to whether the proximate cause of such disability was at least as likely as not (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or (b) an event not reasonably foreseeable.

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.  

3.  The Veteran should also be scheduled for a VA orthopedic examination for the purposes of providing a proper diagnosis of his back and arthritis conditions and then setting forth an opinion as to the etiology of any such diagnosed conditions.  The electronic claims file must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail.  

The examiner must first provide diagnoses for all currently and previously diagnosed orthopedic conditions found, to include any cervical or lumbar back conditions as well as arthritis.  For any such conditions diagnosed, the examiner must then opine whether it is at least as likely as not (50 percent probability or greater) that the condition began in service or is otherwise related to service, to include the in-service slip and fall injury reported to have occurred in 1963.  

The examiner must provide any and all opinions as to etiology in the form of a probability, and must provide a complete rationale for any opinion expressed.  

4.  After completing the above action, the AOJ must readjudicate the issues on appeal.  If any benefit remains denied, the RO must provide the Veteran and his representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


